UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1867



NOORIA HAMIDI; OMAR HAMIDI,

                                                         Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-513-113; A79-512-955)


Submitted:   February 14, 2005              Decided:   March 23, 2005


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Feroli, IMMIGRATION AND REFUGEE APPELLATE CENTER, Alexandria,
Virginia, for Petitioners. Peter D. Keisler, Assistant Attorney
General, Michael P. Lindemann, Assistant Director, Douglas E.
Ginsburg, Senior Litigation Counsel, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Nooria      Hamidi    (“Hamidi”)    and    her   son,   Omar   Hamidi,

natives and citizens of Afghanistan, petition for review of an

order of the Board of Immigration Appeals (“Board”) dismissing

their appeal from the immigration judge’s order denying Hamidi’s

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.                  Hamidi is the primary

applicant for asylum; the claims of her son are derivative of her

application. See 8 U.S.C.A. § 1158(b)(3) (West 1999 & Supp. 2004);

8 C.F.R. § 1208.21(a) (2004).

           In her petition for review, Hamidi contends that the

Board and immigration judge erred in denying asylum relief on the

ground   that    she    failed    to    demonstrate     that    she    filed   her

application within one year of the date of her arrival in the

United States.    See 8 U.S.C. § 1158(a)(2)(B) (2000).                We conclude

that we lack jurisdiction to review this determination pursuant to

8 U.S.C. § 1158(a)(3) (2000).          See Zaidi v. Ashcroft, 377 F.3d 678,

680-81   (7th    Cir.     2004)     (collecting       cases).         Given    this

jurisdictional bar, we cannot review the underlying merits of

Hamidi’s asylum claim.

           While we lack jurisdiction to consider the denial of

Hamidi’s asylum claim, we retain jurisdiction to consider the

denial of her requests for withholding of removal and protection

under the Convention Against Torture.                See 8 C.F.R. § 1208.4(a)


                                       - 2 -
(2004).    “To qualify for withholding of removal, a petitioner must

show that [s]he faces a clear probability of persecution because of

h[er] race, religion, nationality, membership in a particular

social group, or political opinion.”            Rusu v. INS, 296 F.3d 316,

324 n.13 (4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430

(1984)).    To qualify for protection under the Convention Against

Torture, a petitioner bears the burden of proof of demonstrating

that “it is more likely than not that he or she would be tortured

if   removed   to    the   proposed   country    of   removal.”   8    C.F.R.

§ 1208.16(c)(2) (2004).       Based on our review of the record, we find

that Hamidi has failed to meet these standards.

            Finally, Hamidi contends that the Board rendered its

decision in violation of her rights to due process of law.                 As

Hamidi fails to establish that her rights were “transgressed in

such a way as is likely to impact the results of the proceeding,”

Rusu, 296 F.3d at 320-21, we find that she is not entitled to

relief on this claim.

            Accordingly, we deny the petition for review.             We note

that the Attorney General has filed a motion for summary affirmance

in this case.       Because we find that this is not an “extraordinary

case” warranting summary disposition, we deny the motion.             See 4th

Cir. R. 37(f).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            PETITION DENIED

                                      - 3 -